



Exhibit 10.1
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective the 1st
day of April, 2017, between COMCAST CORPORATION, a Pennsylvania corporation
(together with its subsidiaries, the “Company”), and NEIL SMIT (“Employee”).


BACKGROUND


Employee desires to have Employee’s employment relationship with the Company be
governed by the terms and conditions of this Agreement, which include material
benefits favorable to Employee. In return for such material benefits, Employee
is agreeing to the terms and conditions contained in this Agreement, which
include material obligations on Employee.


AGREEMENT


Intending to be legally bound, the Company and Employee agree as follows:


1.    Position and Duties.


(a)    Employee shall serve and the Company shall employ Employee in the
position of non-executive Vice Chairman. Employee shall report directly to the
Company’s Chief Executive Officer (currently Brian L. Roberts), in Philadelphia,
Pennsylvania. The duties of Employee from time to time hereunder will be those
assigned by the Company commensurate with Employee’s education, skills and
experience.


(b)    Employee shall work part-time and during working hours devote Employee’s
reasonable best efforts to the business of the Company in a manner that will
further the interests of the Company. Without the prior written consent of the
Company, Employee shall not work in self-employment nor, directly or indirectly,
work for or otherwise provide services to or on behalf of any person or entity,
other than the Company. Notwithstanding the foregoing, Employee may engage in
non-compensatory civic and charitable activities with the consent of the
Company, which consent shall not be unreasonably withheld or delayed.


         (c)     Employee shall comply with all policies of the Company
applicable to Employee, including the Employee Handbook and the Code of Conduct.


2.    Term. The term of this Agreement (the “Term”) shall be from the date
first-above written (the “Commencement Date”) through the first to occur of: (a)
the date Employee’s employment is terminated in accordance with Paragraph 6; or
(b) December 31, 2021 (the date specified in subparagraph (b) above is referred
to as the “Regular End Date”). Notwithstanding the end of the Term, the
Company’s obligations to make any payments expressly set forth herein to be made
after the Term, and the parties’ rights and obligations contained in Paragraphs
8, 9 and 10, shall be enforceable after the end of the Term.


3.    Compensation.


(a)    Cash Compensation - 2017. Employee’s cash compensation for 2017 shall be
comprised of base salary (“Base Salary”) at the annual rate of $1,930,838, and
participation in the Company’s Cash Bonus Plan with a target bonus potential of
300% of eligible earnings (i.e., the amount of Base Salary actually paid and/or
deferred). Employee’s participation in such Plan will be pursuant to the terms
and conditions thereof. The performance goals applicable to such cash bonus will
be consistent with those applicable to other employees, taking into account
Employee’s position and duties.


(b)    Cash Compensation - 2018 and 2019. Employee’s cash compensation for each
of 2018 and 2019 shall be a Base Salary of $3,861,676.


(c)    Cash Compensation - 2020 and 2021. Employee’s cash compensation for each
of 2020 and 2021 shall be a Base Salary of $250,000.


(d)    Base Salary, less normal deductions, shall be paid to Employee in
accordance with the Company’s payroll practices in effect from time to time.


1

--------------------------------------------------------------------------------







(e)    Restricted Stock and Stock Option Grants. Employee will not be entitled
to participate in any annual (or other) broad-based grant programs under the
Company’s Restricted Stock Plan and/or Stock Option Plan (or any successor
equity-based compensation plan or plans) following 2017. All of Employee’s then
outstanding and unvested RSUs and NQSOs under such Plans shall accelerate and
vest in full on December 31, 2017. All of Employee’s then outstanding stock
option grants under such Plans shall remain exercisable for their then remaining
terms.


(f)    Deferred Compensation. Employee shall be entitled to participate in the
Company’s deferred compensation plans and programs on the same terms as other
employees, provided that: (i) Employee shall have the right to make re-deferral
elections through December 31, 2026; (ii) Employee shall not receive the
remaining uncredited credits for 2018 and 2019 provided for under the Company’s
2005 Deferred Compensation Plan under subparagraph 3(d)(ii) of the Prior
Agreement (as such term is defined in Paragraph 20); and (iii) Employee shall be
entitled to the employee crediting rate through December 31, 2021 (and the
non-employee crediting rate thereafter).


4.    Benefit Plans and Programs. Employee shall be entitled to: (a) participate
in the Company’s health and welfare and other employee benefit plans and
programs (including group insurance programs and vacation benefits) on terms
(including cost) as are consistent with those made available to other employees,
taking into account Employee’s position and duties, in accordance with the terms
of such plans and programs; and (b) applicable directors and officers liability
insurance and indemnification and advancement of expenses provisions relating to
claims made by third parties against Employee in Employee’s role (or former
role) as a director, officer or employee) (collectively, “Benefit Plans”).
Nothing in this Agreement shall limit the Company’s right to modify or
discontinue any Benefit Plans at any time, provided no such action may adversely
affect any vested rights of Employee thereunder. The provisions of this
Paragraph 4 shall not apply to compensation and benefit plans and programs
specifically addressed in this Agreement, in which case the applicable terms of
this Agreement shall control.


5.    Business Expenses. The Company shall pay or reimburse Employee for
reasonable travel, lodging, meals, entertainment and other expenses incurred by
Employee in connection with the performance of Employee’s duties hereunder, upon
presentation of receipts therefor submitted to the Company on a timely basis and
in accordance with the Company’s policies and practices in effect from time to
time.


6.    Termination. Employee’s employment, and the Company's obligations under
this Agreement (excluding any obligations the Company may have under Paragraph
7, any other obligations expressly set forth herein as surviving termination of
employment, and any obligations with respect to any vested rights of Employee
under any compensation or benefit plans or programs), shall or may be
terminated, only in the circumstances set forth below.


(a)    Death. Employee's employment shall terminate automatically in the event
of Employee’s death.


        (b)    Termination With Cause by the Company or Resignation Without Good
Reason by Employee.


    (i)    The Company may terminate Employee’s employment (a “Termination With
Cause”) upon written notice following its determination that Employee has
committed any of the following acts: conviction of a felony or a crime involving
moral turpitude; fraud; embezzlement or other misappropriation of funds;
material misrepresentation with respect to the Company; substantial and/or
repeated failure to perform duties; gross negligence or willful misconduct in
the performance of duties; material violation of the Employee Handbook, the Code
of Conduct or any other written Company policy; or material breach of this
Agreement (which, as to the last two items, if capable of being cured (as
reasonably determined by the Company), shall remain uncured following ten (10)
business days after written notice thereof).


    (ii)    Employee may terminate Employee’s employment (a “Resignation Without
Good Reason”) at any time for any reason (or for no reason) upon twenty (20)
business days prior written notice without Good Reason (as such term is defined
in subparagraph (d)(ii) below).


(c)    Resignation With Good Reason by Employee. Employee may terminate
Employee’s employment (a “Resignation With Good Reason”) as a result of any of
the following acts of the Company upon ten (10) business days prior written
notice, provided Employee has provided Company such written notice within sixty
(60) days of the occurrence thereof: a substantial demotion in Employee’s
position; or material breach of this Agreement (which, as to either such item,
if capable of being cured (as reasonably determined by the Company), shall
remain uncured following ten (10) business days after written notice thereof)
(“Good Reason”).




2

--------------------------------------------------------------------------------





7.    Payments and Other Entitlements As a Result of Termination. Employee’s
sole entitlements as a result of a termination under Paragraph 6 shall be as set
forth below.


    (a)    Death. Following termination due to death, Employee’s estate shall be
entitled to payment of Employee’s then-current Base Salary through the date of
termination and for a period of three (3) months thereafter (payable in
accordance with the Company’s regular payroll practices), amounts accrued or
payable under any Benefit Plans (payable at such times as provided therein), any
accrued but unused vacation time, any amounts payable for any unreimbursed
business expenses, any amount that otherwise would have been payable in the
current year on account of a prior year’s Cash Bonus Plan grant, an amount on
account of any current year Cash Bonus Plan grant (pro-rated through the date of
termination, and assuming achievement of performance goals at 100%) (in the case
of each of the last two amounts, payable at such time as otherwise applicable
absent such death), and any vested rights or benefits under any applicable
provisions of any other compensation or benefit program or plan or grants
thereunder. Except as otherwise provided herein, any amounts payable to
Employee’s estate pursuant to this subparagraph (a) shall be paid no later than
the 45th day following the date of termination.


     (b)    Termination With Cause by the Company or Resignation Without Good
Reason by Employee. If Employee’s employment terminates as a result of a
Termination With Cause or Resignation Without Good Reason, Employee shall be
entitled to payment of Employee’s then-current Base Salary through the date of
termination (payable in accordance with the Company’s regular payroll
practices), amounts accrued or payable under any Benefit Plans (payable at such
times as provided therein), any accrued but unused vacation time, any amounts
payable for any unreimbursed business expenses, and any amount that otherwise
would have been payable in the current year on account of a prior year’s Cash
Bonus Plan grant (payable at such time as otherwise applicable absent such
termination). Except as otherwise provided herein, any amounts payable to
Employee pursuant to this subparagraph (b) shall be paid no later than the 45th
day following the date of termination.


(c)    Resignation With Good Reason by Employee. If Employee’s employment is
terminated as a result of a Resignation With Good Reason, and subject to
Paragraph 13 and to Employee’s entering into an agreement containing a release
by Employee of the Company with respect to all matters relating to Employee’s
employment and the termination thereof (other than rights under this Agreement
which by their express terms continue following termination of employment and
any vested rights under any compensation or benefit plan or program or grants
thereunder) within thirty (30) days following the date of termination, in a form
and containing terms as the Company customarily requires of terminated employees
receiving salary continuation payments: (i) Employee shall continue to be
entitled to the same Base Salary, Cash Bonus Plan, Benefit Plans, Restricted
Stock Plan, Stock Option Plan and Deferred Compensation Plan rights and
participations as are set forth herein as if Employee’s employment had continued
through the Regular End Date (but no greater such rights and participations),
until such time (if any) as such deemed continued employment would have
terminated because of Death (in which event Employee’s estate shall then have
the rights and participations set forth herein in subparagraph 7(a)) (the
“Deemed Employee Period”); and (ii) during the Deemed Employee Period (and the
time period subsequent thereto set forth in subparagraph 8(a)), Employee shall
continue to be subject to the provisions of subparagraph 8(a).


    8. Non-Solicitation; Non-Competition; Confidentiality. Employee acknowledges
and agrees that: Employee’s skills, experience, knowledge and reputation are of
special, unique and extraordinary value to the Company; Employee is and will
continue to be privy to confidential and proprietary information, processes and
know-how of the Company, the confidentiality of which has significant value to
the Company and its future success; and the restrictions on Employee’s
activities as set forth below are necessary to protect the value of the goodwill
and other tangible and intangible assets of the Company. Based upon the
foregoing, Employee agrees as follows:


(a)    While employed by the Company (whether during the Term or thereafter),
and for a period of one year after termination of Employee’s employment for any
reason (whether during the Term or thereafter), Employee shall not, directly or
indirectly: (i) hire any employee of the Company (other than as a result of a
general solicitation); (ii) solicit, induce, encourage or attempt to influence
any employee, customer, consultant, independent contractor, service provider or
supplier of the Company to cease to do business or terminate the employment or
other relationship with the Company; or (iii) assist any other person or entity
in doing or performing any of the acts that Employee is prohibited from doing
under subparagraphs (i) or (ii) above.


(b)    (i) WHILE EMPLOYED BY THE COMPANY (WHETHER DURING THE TERM OR
THEREAFTER); AND FOR A PERIOD OF ONE YEAR AFTER A RESIGNATION WITHOUT GOOD
REASON OR A TERMINATION WITH CAUSE, IN EITHER CASE OCCURRING PRIOR TO THE
REGULAR END DATE, EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY
ACTIVITIES ON BEHALF OF, OR BE FINANCIALLY INTERESTED IN (AS AN AGENT,
CONSULTANT, DIRECTOR, EMPLOYEE, INDEPENDENT CONTRACTOR, OFFICER, OWNER, PARTNER,
MEMBER, PRINCIPAL, SERVICE PROVIDER OR OTHERWISE), A COMPETITIVE BUSINESS. A
COMPETITIVE BUSINESS MEANS A BUSINESS (WHETHER CONDUCTED BY AN INDIVIDUAL OR


3

--------------------------------------------------------------------------------





ENTITY, INCLUDING EMPLOYEE IN SELF-EMPLOYMENT) THAT IS ENGAGED IN COMPETITION,
DIRECTLY OR INDIRECTLY THROUGH ANY ENTITY CONTROLLING, CONTROLLED BY OR UNDER
COMMON CONTROL WITH SUCH BUSINESS, WITH ANY OF THE BUSINESS ACTIVITIES (A)
CARRIED ON BY THE COMPANY, OR (B) BEING PLANNED BY THE COMPANY WITH EMPLOYEE’S
PARTICIPATION.


             (ii)    THIS RESTRICTION SHALL APPLY IN ANY GEOGRAPHIC AREA IN THE
WORLD IN WHICH THE COMPANY CARRIES OUT BUSINESS ACTIVITIES. EMPLOYEE AGREES THAT
NOT SPECIFYING A MORE LIMITED GEOGRAPHIC AREA IS REASONABLE IN LIGHT OF THE
BROAD GEOGRAPHIC SCOPE OF THE ACTIVITIES CARRIED OUT BY THE COMPANY IN THE
WORLD.


        (iii)    For purposes of clarification of their intent, the parties
agree that subparagraph (i) above restricts Employee from working on the
account, or otherwise for the benefit, of a Competitive Business as a result of
Employee’s working as an employee, consultant or in any other capacity for an
entity that provides consulting, advisory, lobbying or similar services to other
businesses.


    (iv)    Nothing herein shall prevent Employee from owning for investment up
to one percent (1%) of any class of equity security of an entity whose
securities are traded on a national securities exchange or market. Further,
nothing herein shall prevent Employee from engaging in the practice of law.
        
         (c)    Nothing contained in this Agreement (including, without
limitation, subparagraph 8(d) and Paragraph 9) or otherwise limits Employee’s
ability to communicate directly with and provide information, including
documents, not otherwise protected from disclosure by any applicable law or
privilege, to the Securities and Exchange Commission (the “SEC”), the
Occupational Safety and Health Administration (“OSHA”) or any other federal,
state or local governmental agency or commission regarding possible legal
violations, without disclosure to the Company. The Company may not retaliate
against Employee for any of these activities, and nothing in this Agreement
requires Employee to waive any monetary award or other payment that Employee
might become entitled to from the SEC or OSHA.


(d)    Except as provided in subparagraph 8(c), during the Term and at all times
thereafter, Employee shall not, directly or indirectly, use for Employee’s
personal benefit, or disclose to or use for the direct or indirect benefit of
anyone other than the Company (except as may be required within the scope of
Employee’s duties hereunder), any secret or confidential information, knowledge
or data of the Company or any of its employees, officers, directors or agents
(“Confidential Information”). Confidential Information includes, but is not
limited to: the terms and conditions of this Agreement; sales, marketing and
other business methods; policies, plans, procedures, strategies and techniques;
research and development projects and results; software and firmware; trade
secrets, know-how, processes and other intellectual property; information on or
relating to past, present or prospective employees or suppliers; and information
on or relating to past, present or prospective customers, including customer
lists. Notwithstanding the foregoing, Confidential Information does not include
information that: (i) is generally available to the public; or (ii) is available
to Employee on a nonconfidential basis from a source other than the Company,
provided such source is not bound by a confidentiality agreement with the
Company or otherwise prohibited from transmitting such information to Employee
by a contractual, legal or fiduciary obligation. Employee agrees that
Confidential Information is the exclusive property of the Company, and agrees
that, immediately upon Employee’s termination of employment for any reason
(including after the Term), Employee shall deliver to the Company all
correspondence, documents, books, records, lists and other materials containing
Confidential Information that are within Employee’s possession or control,
regardless of the medium in which such materials are maintained, and Employee
shall retain no copies thereof in any medium. Except as provided in subparagraph
8(c), without limiting the generality of the foregoing, Employee agrees neither
to prepare, participate in or assist in the preparation of any article, book,
speech or other writing or communication relating to the past, present or future
business, operations, personnel or prospects of the Company, nor to encourage or
assist others to do any of the foregoing, without the prior written consent of
the Company (which may be withheld in the Company’s sole discretion). Nothing
herein shall prevent Employee from: (A) complying with a valid subpoena or other
legal requirement for disclosure of Confidential Information, provided that,
except as provided in subparagraph 8(c), Employee shall use good faith efforts
to notify the Company promptly and in advance of disclosure if Employee believes
Employee is under a legal requirement to disclose Confidential Information
otherwise protected from disclosure under this subparagraph; or (B) disclosing
the terms and conditions of this Agreement to Employee’s spouse or tax,
accounting, financial or legal advisors, or as necessary to enforce this
Agreement. Notwithstanding the foregoing, pursuant to the Defend Trade Secrets
Act of 2016 (18 U.S.C. § 1833(b)), Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (i) is made (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and (y)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition and without
limiting the preceding sentence, if Employee files a lawsuit for retaliation by
the Company for reporting a suspected violation of law, Employee may disclose
the trade secret to his or her attorney and use the


4

--------------------------------------------------------------------------------





trade secret information in the court proceeding, if Employee (i) files any
document containing the trade secret under seal, and (ii) does not disclose the
trade secret, except pursuant to court order.


(e)    Employee acknowledges that the restrictions contained in this Paragraph
8, in light of the nature of the businesses in which the Company is engaged and
Employee’s position with the Company, are reasonable and necessary to protect
the legitimate interests of the Company, and that any violation of these
restrictions would result in irreparable injury to the Company. Employee
therefore agrees that: (i) in the event of Employee’s violation of any of these
restrictions, the Company shall have the right to suspend or terminate any
unaccrued payment obligations to Employee hereunder and/or Employee’s unaccrued
rights under any compensation or benefit plans or programs hereunder or
thereunder (including in each case any arising following termination of
employment); and (ii) in the event of Employee’s violation or threatened
violation of any of these restrictions, the Company shall be entitled to seek
from any court of competent jurisdiction: (A) preliminary and permanent
injunctive relief against Employee; (B) damages from Employee (including the
Company’s reasonable legal fees and other costs and expenses); and (C) an
equitable accounting of all compensation, commissions, earnings, profits and
other benefits to Employee arising from such violation; all of which rights
shall be cumulative and in addition to any other rights and remedies to which
the Company may be entitled as set forth herein or as a matter of law.


(f)    Employee agrees that if any part of the restrictions contained in this
Paragraph 8, or the application thereof, is construed to be invalid or
unenforceable, the remainder of such restrictions or the application thereof
shall not be affected and the remaining restrictions shall have full force and
effect without regard to the invalid or unenforceable portions. If any
restriction is held to be unenforceable because of the area covered, the
duration thereof or the scope thereof, Employee agrees that the court making
such determination shall have the power to reduce the area and/or the duration,
and/or limit the scope thereof, and the restriction shall then be enforceable in
its reduced form.


        (g)    If Employee violates any such restrictions, the period of such
violation (from the commencement of any such violation until such time as such
violation shall be cured by Employee) shall not count toward or be included in
any applicable restrictive period.


        (h)    Employee agrees that prior to accepting employment with any other
person or entity at any time during the one-year period following termination of
employment referred to in subparagraph (b)(i) or (c)(i) above, Employee will
provide the prospective employer with written notice of the provisions of this
Paragraph 8, with a copy of such notice provided simultaneously to the Company.


    9.    Non-Disparaging Statements. Except as provided in subparagraph 8(c),
during the period of Employee’s employment (whether during the Term or
thereafter), and for a period of three (3) years thereafter, neither party
shall, directly or indirectly, engage in any communication with any person or
entity, including: (a) any actual or potential employer of Employee; (b) any
actual or potential employee, customer, consultant, independent contractor,
investor, lender, service provider or supplier of the Company; or (c) any media
outlet; which constitutes a disparaging statement - orally, written or otherwise
- against the other party or, in the case of the Company, any of its employees,
officers or directors. The foregoing shall not be deemed to restrict either
party’s obligation to testify truthfully in any proceeding.


10.    Company Property.


(a)    To the extent any Company Intellectual Property (as defined in
subparagraph (e) below) is not already owned by the Company as a matter of law
or by prior written assignment by Employee to the Company, Employee hereby
assigns to the Company, and agrees to assign to the Company in the future (to
the extent required), all right, title and interest that Employee now has or
acquires in the future in and to any and all Company Intellectual Property.
Employee shall further cooperate with the Company in obtaining, protecting and
enforcing its interests in Company Intellectual Property. Such cooperation shall
be at the Company’s expense, and shall include, at the Company’s election,
without limitation, signing all documents reasonably requested by the Company
for patent, copyright and other Intellectual Property (as defined in
subparagraph (e) below) applications and registrations, and individual
assignments thereof, and providing other reasonably requested assistance.
Employee’s obligation to assist the Company in obtaining, protecting and
enforcing Company Intellectual Property rights shall continue following
Employee’s employment with the Company, but the Company shall be obliged to
compensate Employee at a then prevailing reasonable consulting rate for any time
spent and any out-of-pocket expenses incurred at the Company’s request for
providing such assistance. Such compensation shall be paid irrespective of, and
is not contingent upon, the substance of any testimony Employee may give or
provide while assisting the Company.


(b)     Employee shall use reasonable efforts to promptly disclose to the
Company, or any person(s) designated by the Company, all Intellectual Property
that is created, conceived or reduced to practice by Employee, either alone or
jointly with others, during the term of Employee’s employment with the Company,
whether or not patentable or


5

--------------------------------------------------------------------------------





copyrightable or believed by Employee to be patentable or copyrightable,
including without limitation any Intellectual Property (to be held in confidence
by the Company) that qualifies fully as a nonassignable invention under Section
2870 of the California Labor Code (“Nonassignable IP”). If Employee contends
that any such Intellectual Property qualifies as Nonassignable IP, Employee will
promptly so notify the Company, and Employee agrees to cooperate fully with a
review and verification process by the Company. In addition, Employee will
promptly disclose to the Company (to be held in confidence) all patent
applications filed by Employee or on Employee’s behalf within six months after
termination of employment, and to cooperate fully with a review and
determination by the Company as to whether such patent applications constitute
or include Company Intellectual Property. Employee has reviewed the notification
on Schedule 1 and agrees that Employee’s execution hereof acknowledges receipt
of such notification.


(c)    In the event that the Company is unable for any reason whatsoever to
secure Employee’s signature on any lawful and necessary document to apply for,
execute or otherwise further prosecute or register any patent or copyright
application or any other Company Intellectual Property application or
registration, Employee hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Employee’s agents and
attorneys-in-fact to act for and on Employee’s behalf and instead of Employee to
execute and file such lawful and necessary documents and to do all other
lawfully permitted acts to further prosecute, issue and/or register patents,
copyrights and any other Company Intellectual Property rights with the same
legal force and effect as if executed by Employee.


(d)     To the extent any materials, including written, graphic or computer
programmed materials, authored, prepared, contributed to or written by Employee,
in whole or in part, during the term of employment by the Company and relating
in whole or in part to the business, products, services, research or development
of the Company qualify as “work made for hire,” as such term is defined and used
in the copyright laws of the United States, then such materials shall be done by
Employee as “work made for hire” under such law.


(e)     “Intellectual Property” means any and all ideas, inventions, formulae,
knowhow, trade secrets, devices, designs, models, methods, techniques,
processes, specifications, tooling, computer programs, software code, works of
authorship, copyrighted and copyrightable works, mask works, trademarks and
service marks, Internet domain names, technical and product information, patents
and patent applications, and any other intellectual property rights or
applications, throughout the world. “Company Intellectual Property” means any
Intellectual Property created, fixed, conceived or reduced to practice, in whole
or in part, by Employee, either alone or jointly with others, whether or not
such Intellectual Property is patentable or copyrightable, either: (i) that
relates to the Company’s current or planned businesses or is created, etc. in
the performance of the Employee’s duties; (ii) that is created, etc. during
working hours; or (iii) that is created, etc. using the Company’s information,
facilities, equipment or other assets. “Company Intellectual Property” does not
include Nonassignable IP.


11. Representations.


(a) Employee represents that:


              (i)    Employee has had the opportunity to retain and consult with
legal counsel and tax advisors of Employee’s choice regarding the terms of this
Agreement.


    (ii)    Subject to bankruptcy and insolvency laws and general equitable
principles, this Agreement is enforceable against Employee in accordance with
its terms.


    (iii)     This Agreement, and the performance of Employee’s obligations
hereunder, do not conflict with, violate or give rise to any rights of other
persons or entities under, any agreement, benefit plan or program, order, decree
or judgment to which Employee is a party or by which Employee is bound.


    (b) The Company represents that:


    (i)     Subject to bankruptcy and insolvency laws and general equitable
principles, this Agreement is enforceable against the Company in accordance with
its terms.


             (ii)    This Agreement, and the performance of the Company’s
obligations hereunder, do not conflict with, violate or give rise to any rights
to other persons or entities under, any agreement, order, decree or judgment to
which the Company is a party or by which it is bound.




6

--------------------------------------------------------------------------------





    12.    Withholding; Deductions. All compensation under this Agreement is
subject to applicable tax withholding requirements and other deductions required
by law. Employee agrees that the Company is entitled to deduct from monies
payable and reimbursable to Employee hereunder all sums that Employee owes the
Company at any time.


    13.    Section 409A.


        (a)    Notwithstanding any other provision of this Agreement to the
contrary or otherwise, to the extent any expense, reimbursement or in-kind
benefit provided to Employee constitutes a “deferral of compensation” within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and its implementing regulations and guidance (collectively, “Section
409A”): (i) the amount of expenses eligible for reimbursement or in-kind
benefits provided to Employee during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Employee in any other calendar year; (ii) the reimbursements for expenses for
which Employee is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred; and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.


        (b)    For purposes of Section 409A, each payment in a series of
payments provided to Employee pursuant to this Agreement will be deemed a
separate payment.


        (c)    Notwithstanding any other provision of this Agreement to the
contrary or otherwise, any payment or benefit described in Paragraph 7 that
represents a “deferral of compensation” within the meaning of Section 409A shall
only be paid or provided to Employee upon his “separation from service” within
the meaning of Treas.Reg.§1.409A-1(h) (or any successor regulation). To the
extent compliance with the requirements of Treas.Reg.§1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A to payments due to Employee upon or following his “separation
from service,” then notwithstanding any other provision of this Agreement (or
any otherwise applicable plan, policy, agreement or arrangement), any such
payments that are otherwise due within six months following Employee’s
“separation from service” will be deferred (without interest) and paid to
Employee in a lump sum immediately following that six month period. In the event
Employee dies during that six month period, the amounts deferred on account of
Treas.Reg.§1.409A-3(i)(2) (or any successor provision) shall be paid to the
personal representatives of the Employee’s estate within sixty (60) days
following Employee’s death. This provision shall not be construed as preventing
payments to Employee pursuant to Paragraph 7 in the first six months following
Employee’s “separation from service” equal to an amount up to two (2) times the
lesser of: (i) Employee’s annualized compensation for the year prior to the
“separation from service;” and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to section 401(a)(17) of the Code.


        (d)    Notwithstanding any other provision of this Agreement to the
contrary or otherwise, all benefits or payments provided by the Company to
Employee that would be deemed to constitute “nonqualified deferred compensation”
within the meaning of Section 409A are intended to comply with Section 409A.
Notwithstanding any other provision in this Agreement to the contrary or
otherwise, distributions may only be made under this Agreement upon an event and
in a manner permitted by Section 409A or an applicable exemption.
                         
14.    Successors.


    (a)    If Comcast Corporation merges into, or transfers all or substantially
all of its assets to, or as part of a reorganization, restructuring or other
transaction becomes a subsidiary of, another entity, such other entity shall be
deemed to be the successor to Comcast Corporation hereunder, and the term
“Company” as used herein shall mean such other entity (together with its
subsidiaries) as is appropriate, and this Agreement shall continue in full force
and effect.


    (b)    If Comcast Corporation transfers part of its assets to another entity
owned directly or indirectly by the shareholders of Comcast Corporation (or any
substantial portion of them), or transfers stock or other interests in a
subsidiary of Comcast Corporation directly or indirectly to the shareholders of
Comcast Corporation (or any substantial portion of them), and Employee works for
the portion of the Company or subsidiary so transferred, then the successor or
continuing employer entity shall be deemed the successor to the Company
hereunder, the term “Company” as used herein shall mean such entity (together
with its subsidiaries) as is appropriate, and this Agreement shall continue in
full force and effect.


15.    WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE COMPANY AND EMPLOYEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT EITHER THEY OR THEIR HEIRS, EXECUTORS, ADMINISTRATORS, PERSONAL
REPRESENTATIVES, SUCCESSORS OR ASSIGNS MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED ON OR RELATING TO THIS AGREEMENT. BY WAIVING THE RIGHT TO A
JURY TRIAL, NEITHER


7

--------------------------------------------------------------------------------





PARTY IS WAIVING A RIGHT TO SUE THE OTHER; RATHER, THE PARTIES ARE SIMPLY
WAIVING THE RIGHT TO HAVE A JURY DECIDE THE CASE.
    
16.    LIMITATION ON DAMAGES. EMPLOYEE AGREES THAT, UNLESS PROHIBITED BY
APPLICABLE LAW, AND EXCEPT AS EXPRESSLY AVAILABLE IN AN APPLICABLE FEDERAL,
STATE OR LOCAL STATUTE OR ORDINANCE, EMPLOYEE’S REMEDY FOR BREACH OF THIS
AGREEMENT OR ANY OTHER CLAIM OR CAUSE OF ACTION ARISING OUT OF EMPLOYEE’S
EMPLOYMENT SHALL BE LIMITED TO ACTUAL ECONOMIC DAMAGES, AND EMPLOYEE SHALL NOT
BE PERMITTED TO MAKE ANY CLAIM FOR OR RECOVER PUNITIVE, EXEMPLARY, COMPENSATORY
(OTHER THAN BASED ON ACTUAL ECONOMIC LOSS), EMOTIONAL DISTRESS, OR SPECIAL
DAMAGES.


    17.    Jurisdiction; Costs. Litigation concerning this Agreement, if
initiated by or on behalf of Employee, shall be brought only in a state court in
Philadelphia County, Pennsylvania or federal court in the Eastern District of
Pennsylvania, or, if initiated by the Company, in either such jurisdiction or
(if different) in a jurisdiction in which Employee then resides or works.
Employee consents to jurisdiction in any such jurisdiction, regardless of the
location of Employee’s residence or place of business. Employee and the Company
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which Employee or the Company
may now or hereafter have, to the bringing of any action or proceeding in any
such jurisdiction. Employee and the Company acknowledge and agree that any
service of legal process by mail constitutes proper legal service of process
under applicable law in any such action or proceeding. In any such litigation,
the prevailing party shall be entitled to reimbursement from the other party for
all costs of defending or maintaining such action, including reasonable
attorneys’ fees.


    18.    Governing Law. This Agreement shall be interpreted and enforced in
accordance with the substantive law of the Commonwealth of Pennsylvania, without
regard to any choice-of-law doctrines.
    
19.    Notices. All notices required or permitted to be given under this
Agreement shall be in writing and shall be given: (a) by electronic mail or (b)
by registered or certified first class mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses:


if to the Company:


Comcast Corporation
One Comcast Center
Philadelphia, PA 19103
Attention: General Counsel
Email: corporate_legal@comcast.com


if to Employee:


Employee’s residence address and personal e-mail address as most recently
indicated in the Company’s records.
        
20.    Entire Agreement. This Agreement (including Schedule 1 hereto)
constitutes the entire agreement of the parties with respect to the subject
matter hereof, and supersedes and replaces in its entirety the Employment
Agreement dated as of December 22, 2014 between the parties (the “Prior
Agreement”), provided that any accrued rights and obligations of the parties
thereunder as of the date hereof shall be unaffected by the execution of this
Agreement. In the event of any conflict between the terms of this Agreement and
the terms of any plans or policies of the Company (including the Employee
Handbook), the terms of this Agreement shall control.


21.    Invalidity or Unenforceability. If any term or provision of this
Agreement is held to be invalid or unenforceable for any reason, such invalidity
or unenforceability shall not affect any other term or provision hereof and this
Agreement shall continue in full force and effect as if such invalid or
unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein.


22.    Amendments and Waivers. No amendment or waiver of this Agreement or any
provision hereof shall be binding upon the party against whom enforcement of
such amendment or waiver is sought unless it is made in writing and signed by or
on behalf of such party. The waiver by either party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver or a continuing waiver by that party of the same or any subsequent breach
of any provision of this Agreement by the other party.


8

--------------------------------------------------------------------------------







    23.    Binding Effect; No Assignment. This Agreement shall be binding on and
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns, except that (other than to
effect the provisions of Paragraph 14) it may not be assigned by either party
without the other party’s written consent.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first-above written.


        COMCAST CORPORATION


By: /s/ Arthur R. Block
            
Date: April 25, 2017




     EMPLOYEE:


/s/ Neil Smit
    Neil Smit


Date: April 25, 2017


                                                                   


9

--------------------------------------------------------------------------------





SCHEDULE 1
LIMITED EXCLUSION NOTIFICATION


THIS IS TO NOTIFY Employee in accordance with Section 2872 of the California
Labor Code that this Agreement does not require Employee to assign or offer to
assign to the Company any invention that Employee developed entirely on
Employee’s own time without using the Company’s equipment, supplies, facilities
or trade secret information except for those inventions that either:


1.
Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual demonstrably anticipated research or
development of the Company; or



2.
Result from any work performed by you for the Company.



To the extent a provision in this Agreement purports to require Employee to
assign an invention otherwise excluded by the preceding paragraph, the provision
is against the public policy of the State of California and is unenforceable
therein.


This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.






10